Citation Nr: 0105744	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-17 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran retired from service in October 1996, after 
having served on active duty for a period in excess of 22 
years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office in San Diego, 
California.  Thereafter, the veteran's file was transferred 
to the VA Regional Office (RO) in Louisville, Kentucky.

The appeal was docketed at the Board in 1999.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required, in addition to the reasons set forth below, for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In accordance with 38 U.S.C.A. § 1162 (West 1991) and 
38 C.F.R. § 3.810 (2000), VA shall pay a clothing allowance 
to each veteran who, in the context of the issue on appeal, 
because of a service-connected disability, wears or uses a 
prosthetic or orthopedic appliance which the Secretary 
determines tends to wear or tear the clothing of the veteran.

The veteran has previously established service connection for 
disabilities to include status post right ankle fracture, 
with fusion.  He asserts that, because his right lower 
extremity is shorter than the left, he is obliged to wear a 
"lift" in his right shoe to compensate for the discrepancy in 
length of his lower extremities.  He asserts that the lift 
prevents him from "dragging" his right foot, which would 
otherwise cause his right shoe "to wear out much sooner than" 
the left.

When the veteran was examined by VA in March 1997, it was 
noted that, although then not using one, he had worn a shoe 
lift on the right "in the past".  Clinical measurement of the 
veteran's lower extremities revealed a one-half inch 
shortening on the right, though on a "scanogram", only "a 1.0 
cm length discrepancy" on the right was indicated.  The 
latter discrepancy was determined to be "the direct result 
of" surgery which was previously performed on the veteran's 
right ankle.  The subsequent record, as reflected in 
narrative written by the veteran on his May 1999 Notice of 
Disagreement, indicates that, at some point after the March 
1997 VA examination, the veteran resumed wearing a shoe lift 
on the right.  However, the report of the March 1997 VA 
examination is silent relative to the matter of whether the 
veteran's lift in his right shoe (at least when worn) caused 
accelerated wear and tear on his shoes.  In view of the 
foregoing, the Board is of the opinion that pertinent 
examination by VA, as specified in greater detail below, 
should be performed before any further appellate action 
ensues.  Further development to facilitate the accomplishment 
of the same is, therefore, specified below.

Additionally, the executive manager of VA's Prosthetics and 
Sensory Aids Service advised in January 2000 that the 
veteran's medical chart would be checked to determine if he 
received a shoe lift from VA before 1992.  It does not appear 
that this has been done.

Accordingly, this case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran and request that he provide 
the name(es), address(es) and approximate 
date(es) of treatment rendered him by any 
health care provider (whether VA or non-
VA), relative to his service-connected 
right ankle disability.  After securing 
the necessary release(es), the RO should 
obtain these records.

The veteran should also be appropriately 
contacted and asked if he has ever 
received a heel lift from VA.  If the 
response by the veteran is in the 
affirmative, records pertinent to VA's 
supplying him with a heel lift should be 
obtained.

2.  The RO should arrange for the veteran 
to undergo a VA clothing allowance 
examination.  He should be asked to bring 
articles of clothing (i.e., shoes) as 
evidence of the damage caused by the right 
shoe lift, as well as shoes which have a 
lift.  After reviewing the record, to 
specifically include the report pertaining 
to the veteran's examination by VA in 
March 1997, and based upon his/her 
examination of the veteran, the VA 
examiner should comment (1) Whether the 
shoe lift is medically prescribed; (2) 
Whether the shoe lift qualifies as a 
prosthetic or orthopedic device; (3) 
Whether the veteran's wearing of a lift in 
his right shoe (at least when worn) would 
cause/causes accelerated wear and tear on 
his shoe(s); and (4) Whether the veteran 
actually uses the lift with sufficient 
consistency to wear or tear his shoes.  It 
is imperative that a copy of this remand, 
in addition to the claims folder, should 
be provided to the examiner for review 
prior to the examination.  The examiner 
should explain his/her reasoning relative 
to the opinions rendered.  If necessary, 
the case should be referred to the Chief 
Medical Director, or designee, if 
appropriate.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is complete.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


